The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-8, 10, 13, 14, 16, 20-22, 26, 27, 33-36, 40 and 41 have been examined.Claims 1-8, 10, 13, 14, 16, 20-22, 26, 27, 33-36, 40 and 41 have been rejected.

Specification
The disclosure is objected to because of the following informalities:
The title is insufficiently descriptive of the claimed invention.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-8, 10, 13, 14, 16, 20-22, 33-36, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin (US Patent Application Publication 2002/0152419) in view of Kwait (US Patent 5,931,959).
As per claim 1, McLoughlin ('419) discloses a processor-implemented method for data validation comprising: 
	configuring a plurality of processing elements to implement two or more redundant processors (paragraphs 36 and 37, processors are synchronized for redundant operation), wherein the two or more redundant processors are enabled for coincident operation (paragraphs 36 and 37);
	loading an agent on each of the two or more redundant processors (paragraph 35, identical software is run on each CPU board), wherein the agent performs a function requiring data validation (paragraphs 41 and 42, during redundant execution, resulting I/O instruction streams are compared between redundant CPUs);
	firing the agent on each of the two or more redundant processors to commence coincident operation (paragraphs 41 and 42, during redundant execution, resulting I/O instruction streams are compared between redundant CPUs);
	comparing an output data result from each of the two or more redundant processors to enable a data validation result (paragraphs 41 and 42); and 	propagating the data validation result (paragraph 42, a buffer is used to hold I/O instructions until voting is performed and the results are allowed to propagate).



As per claim 3, McLoughlin ('419) in view of Kwait ('959) discloses the method of claim 2 wherein the coincident operation comprises synchronizing the two or more redundant processors on a fine grain timing basis (McLoughlin ('419) paragraph 35).



As per claim 5, McLoughlin ('419) in view of Kwait ('959) discloses the method of claim 2 wherein the coincident operation comprises synchronizing the two or more redundant processors on a coarse grain timing basis (McLoughlin ('419) paragraphs 36 and 37, the loose-step synchronization can be used).

As per claim 6, McLoughlin ('419) in view of Kwait ('959) discloses the method of claim 5 wherein the coarse grain timing basis keeps the two or more redundant processors coordinated on a cycle boundary (McLoughlin ('419) paragraph 37).

As per claim 7, McLoughlin ('419) in view of Kwait ('959) discloses the method of claim 1 wherein the two or more redundant processors are exactly two processors (McLoughlin ('419) Figure 8. Note that the claim language of "exactly two" is not very limiting the parent claim has already provided for "two or more" which does include exactly two while easily being interpreted as excluding any unneeded and unclaimed elements.  For further limitation, Applicant may desire to outline a clear physical boundary and recite that only two processors are included within that location.  Reciting that "exactly two" are part of the method is not further limiting than "two or more").



As per claim 10, McLoughlin ('419) in view of Kwait ('959) discloses the method of claim 8 wherein the master-slave processor system enables data validation when either of the exactly two processors outputs a valid result (McLoughlin ('419) paragraphs 50 and 51, one processor outputs a valid result and the other outputs an invalid result, and still execution continues with the CPU responsible for the result that is determined to be valid).

As per claim 13, McLoughlin ('419) in view of Kwait ('959) discloses the method of claim 1 wherein the two or more redundant processors are exactly three processors (McLoughlin ('419) Figure 2 shows CPUs 0, 1, and 2; and Kwait ('959) Figure 4, the system can be configured for triple module redundancy. Note that the claim language of "exactly three" is equally limiting to "three or more" because, without further limiting language, any unclaimed elements (such as a fourth processor) found in a prior art reference can be simply disregarded. Comments from the rejection of claim 7 are applicable to this claim).



As per claim 16, McLoughlin ('419) in view of Kwait ('959) discloses the method of claim 14 wherein the triple-redundancy processor system enables data validation when at least one of the exactly three processors outputs a valid output data result (McLoughlin ('419) paragraph 29, a CPU board that does not fail may replace a failed CPU and as a consequence a valid result is generated and output).

As per claim 20, McLoughlin ('419) in view of Kwait ('959) discloses the method of claim 1 wherein the propagating the data validation result is based on comparing invalid output data (McLoughlin ('419) Figure 4, output differences are detected and a failed CPU is determined to have output an invalid result).

As per claim 21, McLoughlin ('419) in view of Kwait ('959) discloses the method of claim 20 further comprising propagating a changed data validation result when invalid output data changes to valid output data (McLoughlin paragraph 41, a miscompare of data results in a fault being identified, and paragraph 49, a failed CPU may be taken off line for repair and replacement, after which it would presumably create a valid result of any execution).



As per claim 33, McLoughlin ('419) in view of Kwait ('959) discloses the method of claim 1 wherein the plurality of processing elements forms two or more clusters within a reconfigurable fabric (Kwait ('959) column 3 lines 1-16 and column 5 lines 53-56, the system is reconfigurable to implement different kinds of redundancy; column 7 lines 42-44, including fault tolerant operations of all N modules and every combination of fewer modules).

As per claim 34, McLoughlin ('419) in view of Kwait ('959) discloses the method of claim 33 wherein a cluster within two or more clusters is synchronized to a tic cycle boundary (McLoughlin ('419) paragraph 35, a single clock can be provided to each CPU board to synchronize them to a common clock source, and paragraphs 36 and 37, the loose-step synchronization can be used).

As per claim 35, McLoughlin ('419) in view of Kwait ('959) discloses the method of claim 34 wherein the cluster within the two or more clusters and a second cluster within the 

As per claim 36, McLoughlin ('419) in view of Kwait ('959) discloses the method of claim 34 wherein the cluster within the two or more clusters and a second cluster within the two or more clusters operate on different tic clocks (Kwait ('959) column 3 lines 1-16 and column 5 lines 53-56, the system is reconfigurable to implement different kinds of redundancy; column 7 lines 42-44, including fault tolerant operations of all N modules and every combination of fewer modules. These redundant combinations are considered clusters, and would be clock-synchronized as in McLoughlin ('419) paragraphs 35-37, but would not be synchronized with outside processors because the results from processors that are not part of the N-Modular Redundancy (as in Kwait ('959) column 3 lines 1-16) will not be executing the same software and have their results compared).As per claims 40 and 41, these claims recite limitations found in claim 1 and are .
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin ('419) in view of Kwait ('959) and Wikipedia's Interrupt (historical version published July 12, 2018).As per claim 26, McLoughlin ('419) in view of Kwait ('959) discloses the method of claim 1.  McLoughlin ('419) in view of Kwait ('959) does not expressly disclose the method wherein the propagating is accomplished using an interrupt signal.
McLoughlin ('419) provides for the redundantly operating CPUs to be utilizing a cycle-by-cycle synchronization (paragraph 35). When a different between the redundant data streams is detected, a stop command is issued to the processors (paragraph 47).  
Wikipedia's Interrupt teaches about use of interrupt signals to cause a process to enter an interrupt handler (first few paragraphs).  Hardware interrupts are asynchronous and are implemented using electronic signals sent to the processor from an external device (second paragraph).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the redundant processing system disclosed by McLoughlin ('419) in view of Kwait ('959) such that stop commands sent by an I/O subsystem upon a miscompare is sent via hardware interrupt, as taught by Wikipedia's .




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Eckelmann-Wendt teaches two processor cores that redundantly execute and compare interim or final results during or after an execution.  The resulting data in memory is protected by a checksum created by the respective processor. Kravit teaches an FPGA implementing two or three cores with lock-step operation and output comparison or voting. Manohar teaches use of a reconfigurable fabric for designing asynchronous circuits. Kini teaches a redundant processing system in which errors are flagged based on a rising edge of a signal.




Contact Information



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.